PER CURIAM.
This is an interlocutory appeal of a summary final judgment entered in favor of appellee, Norman Nail, and against appellant, Chrysler Motor Corporation, on the issue of liability in an action seeking damages for fraud, misrepresentation and breach of warranty.
The pleadings, depositions, answers to interrogatories and admissions reveal that *148there are geniiine issues of material fact precluding summary judgment; specifically, whether appellant through its regional service representative warranted or fraudulently represented to Appellee-Nail the new and unused condition of the Dodge Charger purchased by Appellee-Nail, and whether appellant was vicariously liable for warranties and fraudulent representations made by appellee, Jim Hooper Dodge, North, through its employees, concerning the new and unused condition of the Dodge Charger purchased by Appellee-Nail. Since fact issues exist, summary judgment was prematurely entered, and we therefore reverse and remand for further proceedings consistent with the views herein expressed. Rule 1.510(c) Fla.RCP (1973); Leaks v. Adeimy, 195 So.2d 47 (Fla[App.1967).
Reversed and remanded for further proceedings.
CROSS, OWEN and MAGER, JJ., concur.